UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2339



EMMETT W. CALDWELL,

                                              Plaintiff - Appellant,

          versus


TOWN OF CHAPEL HILL; MICHAEL BURGESS, Police
Officer; JOHN DOE, I, Police Officer; JOHN
DOE, II, Police Officer; JANET RENO; JOHN DOE,
III, Police Officer; OFFICER SMITH; MARTIN
DAVID; ANDRELL BAGLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Dis-
trict Judge. (CA-00-716-1)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett W. Caldwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmett W. Caldwell appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint. Caldwell’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).   The magistrate judge recommended that re-

lief be denied and advised Caldwell that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Caldwell failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see Thomas v. Arn,

474 U.S. 140 (1985). Caldwell has waived appellate review by fail-

ing to file objections after receiving proper notice. Accordingly,

we affirm the judgment of the district court.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2